NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 19-2205

                                      ____________

                                     DANIEL KING

                                             v.

   JUDGE CHARLES B. BURR, II; JUDGE BONNIE BRIGANCE LEADBETTER;
         RIVER WATCH CONDOMINIUM OWNERS ASSOCIATION


            DANIEL KING; THOMAS P. GANNON, ESQ., In his own right,
                                              Appellants
                              ____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 2-18-cv-03751)
                     District Judge: Honorable Michael M. Baylson
                                     ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 December 12, 2019

               Before: RESTREPO, ROTH and FISHER, Circuit Judges.

                                (Filed: February 21, 2020)
                                      ____________

                                        OPINION*
                                      ____________



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
FISHER, Circuit Judge.

       Plaintiff Daniel King appeals the District Court’s order dismissing his complaint

against Defendants Judge Charles B. Burr, II, Judge Bonnie Brigance Leadbetter, and

Riverwatch Condominium Owner’s Association. Because the District Court properly

dismissed the complaint as repetitive, abusive, and frivolous, we will affirm.1 We will

also grant Riverwatch’s request for attorneys’ fees against King’s attorney, Thomas P.

Gannon.

       This is the third appeal to come before us that arises from the same facts.2 At some

point in 2008 or earlier, Riverwatch and King disagreed over Riverwatch’s right of access

to King’s condominium to repair the roof. In 2008, an arbitral panel awarded King

approximately $3,500. Then, in 2010, Riverwatch obtained a judgment for approximately

$8,500 in a bench trial before Judge Charles B. Burr, II in the Pennsylvania Court of

Common Pleas. King filed dozens of appeals, including multiple unsuccessful petitions

for allowance of appeal to the Pennsylvania Supreme Court and one unsuccessful petition




       1
         We have jurisdiction under 28 U.S.C. § 1291. Our review of a motion to dismiss
is plenary. McGovern v. Philadelphia, 554 F.3d 114, 115 (3d Cir. 2009).
       2
         See King v. Burr, 757 F. App’x 178 (3d Cir. 2018); King v. Burr, 728 F. App’x
83 (3d Cir. 2018). Although “[t]he [C]ourt by tradition does not cite to its not
precedential opinions as authority,” 3d Cir. I.O.P. 5.7 (2018), “[e]very court of appeals
has allowed unpublished opinions to be cited in some circumstances, such as to support a
contention of issue preclusion or claim preclusion,” Fed. R. App. P. 32.1(a) advisory
committee’s note to 2006 amendment. Here, we cite the prior opinions to show the
history of this lengthy and vexatious series of cases.

                                            2
for writ of certiorari in the United States Supreme Court.3

       In May 2017, King sued Riverwatch and Judge Burr in federal court, alleging that

Judge Burr had acted without jurisdiction, thus violating King’s due process rights, and

that Riverwatch was attempting to enforce void court orders. The District Court

dismissed the case,4 and we affirmed.5

       King then filed the present case, in which he asserts identical claims. The District

Court granted Defendants’ Motions to Dismiss because “[t]his case is repetitious of the

prior case in this Court, Civil Action No. 17-2315, in which the same claims were made

and dismissed. Plaintiff’s claims are repetitive, abusive, and frivolous.”6 We agree.

       King argues that the District Court dismissed his complaint without determining

“whether [it] was sufficient to entitle him to relief.”7 King also argues that the District

Court erroneously relied on “unrelated and invalid state court proceedings” and

Defendants’ “unverified suggestion that Pennsylvania’s highest court had rendered a final

judgment on the action.”8

       King’s claims are indistinguishable from those he raised in Civil Action No. 17-

2315, in which a previous panel of this Court held that the Rooker-Feldman doctrine bars



       3
         King v. Riverwatch Condo. Owner’s Ass’n, 138 S. Ct. 520 (2017) (mem.).
       4
         King v. Burr, No. 2:17-CV-02315, 2017 WL 3705872 (E.D. Pa. Aug. 24, 2017).
       5
         King, 728 F. App’x at 86.
       6
         District Ct. Docket No. 8.
       7
         Appellant’s Br. 9.
       8
         Appellant’s Br. 7.

                                              3
his claims.9 The same remains true today. The District Court correctly dismissed King’s

claims as “repetitive, abusive, and frivolous.”10

       Riverwatch requests that we enter an award of attorneys’ fees against King’s

counsel, Thomas P. Gannon. Such fees are appropriate when counsel “multiplies the

proceedings in any case unreasonably and vexatiously”11 and his or her “conduct [was] of

an egregious nature, stamped by bad faith that is violative of recognized standards in the

conduct of litigation.”12 Attorney Gannon has made a practice of repeatedly bringing

meritless claims, inflicting substantial costs on the opposing party and the judicial

system.13 His conduct is the very essence of bad faith and falls well outside the bounds of


       9
          See King, 728 F. App’x at 85-86. The only difference is that King has now added
Judge Leadbetter as a defendant. King’s argument regarding Judge Leadbetter is that
“[w]ithout subject matter jurisdiction Judge Leadbetter accepted and decided the appeal
from Judge Burr’s non-final order rather than dismiss the appeal and transfer the case
back to the arbitrators.” Appellant’s Br. 4. Yet, King’s underlying claims are the same—
that the state courts acted without subject-matter jurisdiction—and review of those state
court judgments remains barred by the Rooker-Feldman doctrine. See ITT Corp. v.
Intelnet Internal Corp., 366 F.3d 205, 216 n.19 (3d Cir. 2004) (Rooker-Feldman doctrine
may be applied where “related but non-identical defendants . . . were drawn into the
federal litigation by the parties . . . against whom the state court action was decided.”).
        10
           See Chipps v. U.S. Dist. Court for the Middle Dist. of Pa., 882 F.2d 72, 73 (3d
Cir. 1989) (affirming dismissal of plaintiff’s repetitive claims regarding courts and judges
who ruled against him when claims were “clearly frivolous”).
        11
           28 U.S.C. § 1927.
        12
           LaSalle Nat’l Bank v. First Conn. Holding Grp., LLC, 287 F.3d 279, 289 (3d
Cir. 2002) (quoting Baker Indus., Inc. v. Cerberus, Ltd., 764 F.3d 204, 208 (3d Cir.
1985)).
        13
           To date, Attorney Gannon has filed two complaints in the District Court for the
Eastern District of Pennsylvania, three appeals in the Third Circuit, and two petitions for
certiorari before the United States Supreme Court. He has also filed approximately forty-
eight state court appeals, all of which have been unsuccessful.

                                              4
recognized standards for conducting litigation. Furthermore, Attorney Gannon has been

suspended from both the Pennsylvania Supreme Court and the Eastern District of

Pennsylvania for his behavior related to this case.14 Thus, we will award $1,500 in

attorneys’ fees to Riverwatch.

      For the foregoing reasons, we will affirm the District Court’s dismissal and grant

Riverwatch’s request for attorneys’ fees against Attorney Gannon.




      14
          The Pennsylvania Supreme Court suspended Attorney Gannon from the practice
of law for two years. Office of Disciplinary Counsel v. Gannon, No. 123 DB 2017 (Pa.
2018). The Eastern District of Pennsylvania then reciprocally suspended him for two
years. In the Matter of Thomas Peter Gannon, No. 18-213 (E.D. Pa. 2019).

                                            5